Case: 5:19-cr-00199-KKC-EBA Doc #: 25 Filed: 06/02/20 Page: 1 of 1 - Page ID#: 62




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                 LEXINGTON


 UNITED STATES OF AMERICA,                  CRIMINAL NO. 5:19-199-KKC-EBA-1

      Plaintiff,


 V.                                                         ORDER


 LAMAR VAN WILLIAMS,

      Defendant.



                                        *** *** ***

      This matter was referred to the magistrate judge for the purposes of conducting

rearraignment proceedings for Defendant Lamar Van Williams. The magistrate judge has

filed a recommendation that the Court accept Defendant’s guilty plea and that Defendant be

adjudged guilty of Count 1 of the indictment. (DE 24.) No objections have been filed and,

having reviewed the record, the Court finds that the magistrate judge satisfied all

requirements of Federal Rule of Criminal Procedure 11 and the United States Constitution.

      Accordingly, the Court hereby ADOPTS the magistrate judge’s recommendation (DE

24), accepts Defendant’s plea of guilty, and enters a finding of guilty for Defendant as to

Count 1 of the indictment.

      Dated June 2, 2020
